Citation Nr: 1016266	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  09-14 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for numbness and 
tingling of the legs, to include as secondary to service-
connected lumbar strain with degenerative disc disease.

2.  Entitlement to service connection for a left hip 
disability, to include as secondary to service-connected 
lumbar strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to June 
1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 decision by the RO in Columbia, 
South Carolina.  

In a February 2009 decision, the RO granted service 
connection for chronic lumbar strain with degenerative disc 
disease at L3-4.

A personal hearing was held before the undersigned Veterans 
Law Judge in March 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

The Veteran contends that he incurred numbness and tingling 
of the left leg in service, as well as pain in the left hip.  
He said the numbness and tingling began before his January 
1993 in-service motor vehicle accident, and the left hip pain 
began after the accident.  

Service treatment records reflect that in December 1992, the 
Veteran was seen for complaints of back pain and numbness and 
tingling in his legs; he was diagnosed with low back strain.  
He was noted to be neurologically intact at that time.  In 
January 1993, the Veteran was injured in a motor vehicle 
accident.

As noted above, in a February 2009 rating decision, the RO 
granted service connection for a lumbar spine disability, 
finding that it was incurred in the in-service motor vehicle 
accident.

The Veteran underwent a VA spine examination in September 
2008, and a neurological examination January 2009.

Governing regulations provide that when rating a service-
connected spine disability, any neurologic abnormality 
associated with the service-connected back disability is to 
be rated separately under the appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

Moreover, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  This includes any increase 
in severity of a nonservice-connected disease that is 
proximately due to or the result of a service-connected 
disability as set forth in 38 C.F.R. § 3.310(b).  See also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Although the September 2008 VA spine examiner gave an opinion 
as to the etiology of the back disability, he did not opine 
as to whether the Veteran has any neurologic abnormality of 
the lower extremities that is associated with the service-
connected degenerative disc disease.  The January 2009 VA 
neurological examiner found no clear evidence of 
radiculopathy, but did note a suggestion of left hip 
dysfunction, and evidence of sciatica.  Neither examination 
includes an opinion regarding the relationship, if any, 
between the claimed hip and leg disabilities and the now 
service-connected lumbar spine disability.  

A July 2009 VA outpatient treatment record reflects that the 
Veteran complained of excruciating pain in the left hip and 
leg, since a car accident during service.  The examiner 
diagnosed left hip pain; an X-ray study was planned.  It is 
not clear if such an X-ray study was performed, as it is not 
in the claims file.  The examiner also diagnosed chronic back 
pain.  The Veteran reported that he fractured his left arm in 
a March 2009 car accident.  The examiner opined that the 
Veteran's left hip pain might be related to the March 2009 
motor vehicle accident.

In view of the above, the Board finds that a remand is 
required to obtain a clarifying medical opinion as to the 
relationship, if any, between the Veteran's now service-
connected lumbar spine disability and his claimed numbness 
and tingling of the legs and claimed left hip disability, to 
include whether there is any aggravation of a non-service-
connected disability by a service-connected disability.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. §§ 3.310, 4.2; Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Lathan v. Brown, 7 Vet. 
App. 359 (1995).  In this regard, the Board notes that when 
readjudicating the claim the Veteran should be provided 
updated notice of the recent amendments to 38 C.F.R. § 3.310.  
38 U.S.C.A. § 5103A; Allen, supra.

Finally, the Board notes that the Veteran has reported VA and 
private treatment for the claimed hip and leg disabilities, 
including VA treatment soon after separation from active 
service in 1995.  The RO has made unsuccessful attempts to 
obtain private medical records from Hillcrest Family 
Practice, where the Veteran reported treatment from 2001 to 
2007, using an address provided by the Veteran.  The RO's 
request for medical records was returned by the Post Office 
as undeliverable.  The RO informed the Veteran of these 
events, but to date he has not provided a better address or 
submitted the private medical records in question.  The 
Veteran is advised that he may submit these medical records 
or provide enough information to the RO to enable it to 
obtain such records.  See 38 U.S.C.A. § 5103A(b); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty 
to assist is not always a one-way street and if a Veteran 
desires help with his claim he must cooperate with VA's 
efforts to assist him).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with updated notice regarding his claims 
for both direct and secondary service 
connection, including notice of the 
amendment to 38 C.F.R. § 3.310.  The 
Veteran and his representative should be 
given an opportunity to respond.

2.  The RO/AMC should attempt to obtain 
pertinent VA or private medical records of 
treatment for a left hip disability and/or 
numbness and tingling of the legs dating 
since June 1995.  In particular, the 
RO/AMC should attempt to obtain any X-ray 
study of the left hip dated since July 
2009.

3.  After completion of the foregoing, 
afford the Veteran a VA examination in 
order to ascertain the relationship, if 
any, between his service-connected lumbar 
spine disability and any current left hip 
or bilateral leg disability.  The claims 
folder is to be furnished to the examiner 
for review.  Following a review of the 
relevant evidence, the clinical evaluation 
and any tests that are deemed necessary, 
the examiner must address the following 
questions:

(a) Is it at least as likely as not (50 
percent or higher degree of probability) 
that any left hip or bilateral leg 
disability was incurred in or aggravated 
by service?

(b) Is it at least as likely as not (50 
percent or higher degree of probability) 
that any left hip or bilateral leg 
disability was caused by his service-
connected lumbar spine disability?

(c) Is it at least as likely as not that 
the Veteran's service-connected lumbar 
spine disability aggravated his left hip 
disability or bilateral leg disability?

The examiner is informed that aggravation 
is defined for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of symptoms, 
beyond its natural progression.  If 
aggravation is present, the clinician 
should indicate, to the extent possible, 
the approximate level of left hip or 
bilateral leg disability present (i.e., a 
baseline) before the onset of the 
aggravation.

If the examiner must resort to speculation 
to answer any question, he or she should 
so indicate and explain why it would be 
speculative to respond.  The examiner is 
also requested to provide a rationale for 
any opinion expressed.

4.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record since the 
statement of the case, the RO must 
readjudicate the Veteran's claims for 
service connection for a left hip 
disability and numbness and tingling of 
the legs.  If the claims remain denied, 
the RO should issue an appropriate 
supplemental statement of the case that 
includes citation to 38 C.F.R. § 3.310 as 
well as Allen, supra, and provide the 
Veteran and his representative with an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


